Mr. Justice Breese delivered the opinion of the Court: This was case, in the McLean circuit court, by Andrew S. Butledge, and against Philip Grose, defendant, for the seduction of the wife of the plaintiff, resulting in a verdict for plaintiff for fifteen hundred dollars as damages. A motion for a new trial was overruled, and judgment rendered on the verdict, to reverse which the defendant prosecutes this writ of errror, assigning various errors. Without remarking upon all the errors assigned, it is sufficient, for this case, to say, the court erred in permitting the plaintiff, on the trial below, to give in evidence the general character of the defendant for chastity, as evidence in chief and in the first instance. The general character of the defendant was not involved in the action. The issue was, the seduction of the plaintiff’s wife. Evidence that defendant had seduced the wives of half a dozen other persons, or that he was in the habit of seducing married women, was too remote, as tending to establish the particular charge. The character of the wife for chastity was involved, but not that of defendant. With respect to the character of parties to a cause, .it is not, as a general rule, competent to give evidence of the general character of the parties with a view of raising a presumption disadvantageous and unfavorable to either of them. In a prosecution for an infamous offense, evidence of an admission by the accused that he was addicted to the commission of similar offenses is held as irrelevant and will not be permitted. 1 Bish. on the Law of Evidence, 477, citing Rex v. Cole, Michaelmas Term, 1810; 1 Phil. Ev. 508, 10th ed. It is further said, when, from the very nature of the proceedings, the character of the parties is put in issue, the rule is different, as, on an indictment for keeping a common bawdy house, or common gaming house, or for being a common barrator, the prosecutor may "give in evidence any acts of the defendant which support the general charge. Here is a special and particular charge, and general character in the direction of the charge was not admissible. One other objection will be noticed. The defense offered the divorced wife of the plaintiff as a witness to prove a fact which must have come to her knowledge, from the very nature of the fact, during the existence of the marital relation. This testimony was properly excluded. Waddams v. Humphrey, 22 Ill. 661. But as to facts occurring after the divorce, in which her former husband did not participate, and which affect her and the party calling her, only, we can perceive no reason why she should not be a witness. The reason of the rule for her exclusion has no application to such a state of case. "We perceive no objection to the proof admitted as to the handwriting of the letter. It comes up to the rule in Putnam v. Wadley, 40 Ill. 346. As to the record in the divorce case, it was conclusive as to the parties to it and privies, but on what principle it was a proper instrument of evidence in this case we are not advised. It did not tend to prove or disprove any fact in issue between these parties, and had no relevancy thereto. As to the damages, we think, considering the character of plaintiff as developed by the testimony, he was not in a position to demand and receive from a jury so large an amount, but we can not say it is so excessive as to inspire a belief it was the result of passion or prejudice or partiality. The amount of damages in such an action is very much a matter of feeling, to be controlled" by no rigid rule. For the reasons given, the judgment is reversed and the cause remanded. pidgment reversed.